        Case 9:16-cv-00052-DLC Document 34 Filed 06/02/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 RONAN TELEPHONE COMPANY,                               CV 16–52–M–DLC
 A Montana Corporation,

                       Plaintiff,
                                                              ORDER
 vs.

 LEVEL 3 COMMUNICATIONS,
 LLC, WILTEL COMMUNICATIONS,
 LLC, and GLOBAL CROSSING
 TELECOMMUNICATIONS, INC.

                       Defendants.


       In response to this Court’s prior Order (Doc. 32), the parties have filed a

joint status report stating “it appears that a resolution of the underlying statute of

limitations matter . . . will soon be resolved.” (Doc. 33 at 2.) As a result, the

parties represent they “are prepared to move forward with this case,” request that

the stay of this matter be lifted, and that a deadline for answering the operative

complaint be set for July 26, 2021. (Id.)

       Accordingly, IT IS ORDERED that the stay of this matter is LIFTED.

       IT IS FURTHER ORDERED that any responsive pleading in this matter

must be filed on or before July 26, 2021.

       DATED this 2nd day of June, 2021.


                                            1
